United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0847
Issued: September 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 11, 2019 appellant filed a timely appeal from a February 4, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated June 1, 2018, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 4, 2014 appellant, then a 59-year-old supervisory facility operations
specialist, filed a traumatic injury claim (Form CA-1) alleging that on August 27, 2014 he injured
his back and both shoulders when he was attacked by a coworker while in the performance of duty.
OWCP accepted the claim for bilateral shoulder impingement and a bilateral rotator cuff tear.
By decision dated February 13, 2017, OWCP granted appellant a schedule award for
10 percent permanent impairment of the left upper extremity and 5 percent permanent impairment
of the right upper extremity. By decision dated June 16, 2017, an OWCP hearing representative
vacated the February 13, 2017 decision and remanded the case for OWCP to apply the provisions
of FECA Bulletin No. 17-06.3
Following further development, by decision dated September 12, 2017, OWCP granted
appellant a schedule award for 10 percent permanent impairment of the left upper extremity and 5
percent permanent impairment of the right upper extremity.4 By decision dated December 7, 2017,
an OWCP hearing representative vacated the September 12, 2017 decision and again remanded
the case for further development in accordance with FECA Bulletin No. 17-06.
On February 1, 2018 Dr. David H. Garelick, a Board-certified orthopedic surgeon serving
as a district medical adviser (DMA), recommended a second opinion examination to determine the
extent of appellant’s upper extremity impairment.
OWCP referred appellant to Dr. Leon Sultan, a Board-certified orthopedic surgeon, for a
second opinion examination.
In an April 10, 2018 impairment evaluation, Dr. Sultan diagnosed post-traumatic bilateral
shoulder derangement superimposed on preexisting bilateral degenerative changes of the shoulders
treated with a bilateral arthroscopy. He measured range of motion (ROM) of the bilateral
shoulders, noting that he had obtained three separate measurements. Dr. Sultan found that
appellant had six percent permanent impairment of each upper extremity due to his rotator cuff
tear according to Table 15-5 on page 403 of the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).5 He indicated that he had
based his ROM measurements on the protocols of the fifth edition of the A.M.A., Guides.

3

FECA Bulletin No. 17-06 (issued May 8, 2017).

4

OWCP initially issued the decision on September 6, 2017, but reissued the decision on September 12, 2017 as it
had failed to include the relevant medical evidence with the decision.
5

A.M.A., Guides (6th ed. 2009).

2

On May 18, 2018 Dr. Garelick concurred with Dr. Sultan’s finding of six percent
permanent impairment of each upper extremity using the diagnosis-based impairment method. He
found, however, that appellant had nine percent permanent impairment of each upper extremity
due to loss of motion pursuant to Table 15-34 on page 475 of the A.M.A., Guides. Dr. Garelick
noted that appellant had previously received a schedule award for 10 percent left upper extremity
and 5 percent right upper extremity for his shoulder condition, and thus was entitled to an
additional award for 4 percent permanent impairment of the right upper extremity.
By decision dated June 1, 2018, OWCP granted appellant a schedule award for an
additional four percent permanent impairment of the right upper extremity. The period of the
award ran for 12.48 weeks from April 10 to July 6, 2018.
In a letter postmarked July 11, 2018, appellant requested a telephonic hearing before an
OWCP hearing representative.
By decision dated August 14, 2018, OWCP denied appellant’s request for a telephonic
hearing as untimely under 5 U.S.C. § 8124(b).6
On October 1, 2018 appellant requested reconsideration. In a separate letter of even date,
he again requested a telephonic hearing before an OWCP hearing representative. In an
accompanying statement, he explained that he had recorded the examination with Dr. Sultan and
obtained a professional transcription which established that Dr. Sultan had failed to obtain three
ROM measurements of the shoulder. Appellant also contended that Dr. Sultan indicated that he
had used the fifth edition of the A.M.A., Guides. He asserted that Dr. Sultan had not included all
of his physical complaints in his report, citing the audio recording. Appellant noted that he did not
treat patients. He submitted copies of Dr. Sultan’s examination and Dr. Garelick’s May 18, 2018
report.
On October 26, 2018 OWCP informed appellant that it had previously denied his request
for a telephonic hearing as untimely and advised him to follow the appeal rights accompanying
the June 1, 2018 decision.
By decision dated February 4, 2019, OWCP denied appellant’s request for reconsideration
of the merits of his claim under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his or her own motion or on application.7
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
6

OWCP initially denied appellant’s request for a telephonic hearing on August 3, 2018; however, it issued a
corrected copy of its decision on August 14, 2018.
7

5 U.S.C. § 8128(a).

3

specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.8
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP decision for which review is sought.9 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.10 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
By decision dated June 1, 2018, OWCP granted appellant a schedule award for an
additional four percent permanent impairment of the right upper extremity. On October 1, 2018
appellant timely requested reconsideration. Initially, the Board finds that OWCP properly
considered his correspondence as a request for reconsideration and not as claim for an increased
schedule award.12 The underlying issue on reconsideration is whether the medical evidence
demonstrates a greater permanent impairment. Thus, the Board must determine whether appellant
presented sufficient evidence or argument regarding the extent of permanent impairment to
warrant a merit review pursuant to 5 U.S.C. § 8128(a).13
The Board finds that appellant has not alleged or demonstrated that OWCP erroneously
applied or interpreted a specific point of law. Moreover, appellant has not advanced a relevant
legal argument not previously considered. He contended that Dr. Sultan failed to obtain three
ROM measurements as indicated in his report, noting that he had recorded the examination.
Appellant further asserted that Dr. Sultan had referenced the fifth edition of the A.M.A., Guides
in reaching his impairment rating. While Dr. Sultan indicated that he had used the fifth edition of
the A.M.A., Guides in measuring ROM, he further indicated that he had obtained three separate
ROM measurements. Dr. Garelick, the DMA, reviewed the measurements obtained by Dr. Sultan
and applied the sixth edition of the A.M.A., Guides in rating appellant’s impairment using the

8

20 C.F.R. § 10.606(b)(3); see also B.W., Docket No. 18-1259 (issued January 25, 2019).

9
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of its decision for which review is sought. Federal (FECA) Procedure Manual,
Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document
receipt date of the request for reconsideration as indicated by the received date in the integrated Federal Employees’
Compensation System (iFECS). Id. at Chapter 2.1602.4b.
10

Id. at § 10.608(a); see also A.P., Docket No 19-0224 (issued July 11, 2019).

11

Id. at § 10.608(b); A.G., Docket No 19-0113 (issued July 12, 2019).

12

B.W., Docket No. 18-1415 (issued March 8, 2019).

13

S.W., Docket No. 18-1261 (issued February 22, 2019).

4

ROM method. Thus, the Board finds that appellant has not advanced a relevant legal argument
not previously considered by OWCP.14
Appellant further asserted that Dr. Sultan failed to include all his physical complaints in
his report. His argument, however, is not relevant to the underlying issue of his entitlement to an
additional schedule award, which is a medical issue that must be addressed by relevant and
pertinent new medical evidence.15 Consequently, appellant is not entitled to a review of the merits
of his claim based on the first and second above-noted requirements under section 10.606(b)(3).16
The Board further finds that appellant has not provided any relevant and pertinent new
evidence not previously considered relative to the issue of whether he is entitled to a greater
schedule award. Appellant submitted copies of the reports of Dr. Sultan and Dr. Garelick, but this
duplicated evidence already of record and thus failed to constitute relevant and pertinent new
evidence.17 As he had not provided relevant and pertinent new evidence, he is not entitled to a
merit review based on the third requirement under section 10.606(b)(3).18
The Board, accordingly, finds that appellant has not met any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.19
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

14

P.W., Docket No. 17-1911 (issued June 6, 2018).

15

T.W., Docket No. 18-1088 (issued February 14, 2019).

16

C.B., Docket No. 18-1108 (issued January 22, 2019).

17

See supra note 15.

18

R.L., Docket No. 18-0175 (issued September 5, 2018).

19

See L.A., Docket No. 18-1226 (issue December 28, 2018) (when an application for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits).

5

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

